
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Lance (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Ehlers,
			 Mr. Burton of Indiana,
			 Mr. Fleming,
			 Ms. Jenkins,
			 Mr. Boozman,
			 Mr. Rooney,
			 Mr. Lamborn,
			 Mrs. Biggert,
			 Mr. Simpson,
			 Mr. King of New York, and
			 Mrs. Capito) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing support for the current
		  standards of the Federal mortgage interest tax deduction.
	
	
		Whereas President Barack Obama’s fiscal year 2010 budget
			 proposed lowering the current mortgage interest deduction on February 26,
			 2009;
		Whereas households paying income taxes at the 33 percent
			 and 35 percent rates can currently claim deductions at those rates;
		Whereas under the Obama budget proposal, they could deduct
			 only 28 percent of the value of those payments;
		Whereas for the 2009 tax year, the 33 percent tax bracket
			 starts with couples with taxable earnings of $208,850, when adjusted for
			 personal exemptions and various deductible expenses;
		Whereas a taxpayer in the top bracket paying $1,000 of
			 mortgage interest, for example, would see tax relief worth $350 reduced to
			 $280;
		Whereas President Obama’s mortgage interest deduction
			 proposal will result in a substantial tax increase for middle-income families
			 and serve as a disincentive to pursue the long-standing American tradition of
			 homeownership, which is the cornerstone of the American Dream and a pillar of
			 United States housing policy; and
		Whereas decreasing the mortgage interest deduction would
			 further undercut the housing market, exert more downward pressure on home
			 values, and work against efforts to stabilize the housing market and the United
			 States economy as a whole: Now, therefore, be it
		
	
		That Congress—
			(1)supports the current standards of the
			 mortgage interest tax deduction, as outlined in section 163 of the Internal
			 Revenue Code of 1986; and
			(2)opposes President
			 Barack Obama’s recommendation to reduce the current mortgage interest deduction
			 from 35 percent to 28 percent for households paying income taxes at the 33
			 percent and 35 percent rates.
			
